                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JAMES WELDON FORT,
                                                                                         Case No. 18-cv-06696-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER TO SHOW CAUSE WHY
                                                                                         EXTENSION TO FILE OPPOSITION
                                  10     COUNTY OF SAN MATEO, et al.,                    SHOULD BE GRANTED
                                  11                   Defendants.                       Re: Dkt. No. 21

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiff James Fort’s amended motion for an extension of time

                                  15   to file a response to defendants’ motion to dismiss. Dkt. 21. The motion was originally

                                  16   filed on Friday, January 11, 2019 (Dkt. 20), and it was amended on Tuesday, January 15,

                                  17   2019 (Dkt. 21). Defendants have not filed an opposition, and the time for them to do so

                                  18   has expired. See Civ. L. R. 7-11(b). This motion is deemed submitted for determination.

                                  19   Civ. L. R. 7-11(c).

                                  20          Plaintiff’s motion explains that his counsel has had health-related issues and had

                                  21   been out of the office “for the past week due to said health reasons and seeks this

                                  22   continuance on this basis.” Dkt. 21 at 1. The court understands from plaintiff’s filings that

                                  23   counsel had been unable to work during the week of January 7 through January 11. Yet,

                                  24   plaintiff’s deadline to file his opposition was December 31, 2018—the Monday of the

                                  25   previous week. As such, plaintiff’s motion as filed offers no basis for this court to find that

                                  26   plaintiff “failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

                                  27          Plaintiff is hereby ORDERED TO SHOW CAUSE why the court should extend the

                                  28   time for plaintiff to file an opposition to defendants’ motion to dismiss. Plaintiff’s showing
                                  1    of good cause under Fed. R. Civ. P. 6(b) must justify missing the actual filing deadline of

                                  2    December 31, 2018, following defendants’ motion filed on December 17, 2018. Plaintiff’s

                                  3    response to this order must be filed no later than January 31, 2019.

                                  4          IT IS SO ORDERED.

                                  5    Dated: January 24, 2019

                                  6                                                __________________________________
                                                                                   PHYLLIS J. HAMILTON
                                  7                                                United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
